Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-9, 11, 12, 14, 15, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al(2018/0098854, hereinafter Allen).
Claim 1 - Allen teaches an implantable device for penile construction, see figure 59B, the implantable device comprising: a first tissue ingrowth cover -1089- configured to be disposed between a first portion -1054- of a penile prosthesis and an interior wall of a neophallus, when the penile prosthesis is implanted within the neophallus; and a second tissue ingrowth cover -1089- separate from the first tissue ingrowth cover and the second tissue ingrowth cover is configured to be disposed between a second portion -1056- of the penile prosthesis and an interior wall of the neophallus such that a third portion -1058- of the penile prosthesis is devoid of a tissue ingrowth cover, the third portion, -1058-, transfer joint, of the penile prosthesis being disposed between the first portion of the penile prosthesis and the second portion of the penile prosthesis, when the penile prosthesis is implanted within the neophallus, see figure 59B.  Figure 59B shows a tissue ingrowth cover -1089-  on the first portion -1054- and suture tabs     -1086- on the second portion -1056-, however paragraph [0421] sets forth fabric -1089- may be wrapped around both portions -1054- and -1056-.
 	Claim 3 - Allen teaches the first tissue ingrowth cover -1089- is integral with the penile prosthesis, wrapped around the penile implant, paragraph [0421].
Claim 4 - Allen teaches a first cylinder -1052- on the left side and a second cylinder -1052- on the right side of the penile prosthesis, as shown in figure 59B.
Claim 6 - Allen teaches the first tissue ingrowth cover -1089- is configured to be disposed at a proximal end -1064-(considered a proximal end, [0420]) of the penile prosthesis.
Claim 7 - Allen teaches the first tissue ingrowth cover -1089- is configured to promote tissue ingrowth with respect to a pelvic region and thereby facilitate anchoring of the penile prosthesis to the pelvic region, see paragraph [0421].
Claim 8 - the first tissue ingrowth cover -1089- is configured to be disposed at a distal end of the penile prosthesis, such that is capable of being used at the distal end of the implant.
Claim 9 - the first tissue ingrowth cover -1089- is formed using one or more of: hydroxyapatite, porous plastic, animal biologic tissues, a textile, and a pre-formed open cell foam matrix, see paragraph [0421].

Claims 11 and 12 — Allen teaches the first tissue ingrowth cover is blended with non-tissue ingrowth material, silicone as set forth in paragraph [0272], wherein a silicone device is provided with the cover that is adapted to reduce or distribute pressure applied inside the cover. The claim includes the term blended which is considered a broad term which include “used with’, “combination with’ or “mixed with” among others.
Claim 14 - Allen teaches a single inflatable member -1054- of the penile prosthesis that is covered at least partially by the first tissue ingrowth cover -1089-.
Claim 15 - Allen teaches a method of implanting an implantable device -1050- for penile construction, the method comprising: disposing a first tissue ingrowth cover -1089- over at least a first portion, -1054- of a penile prosthesis; disposing a second tissue ingrowth cover -1089- separate from the first tissue ingrowth cover over at least a second portion, -1056-, of the penile prosthesis such that a third portion, -1058- of the penile prosthesis -1050- is devoid of a tissue ingrowth cover, the third portion of the penile prosthesis being disposed between the first portion -1054- of the penile prosthesis and the second portion -1056- of the penile prosthesis; and implanting the penile prosthesis within a neophallus of the patient, with the first tissue ingrowth cover    -1089- and the second tissue ingrowth cover -1089- positioned between the penile prosthesis and an interior wall of the neophallus, paragraph [0421].
Claim 18 - Allen teaches implantable device for penile construction, the implantable device comprising: a penile prosthesis device -1050- including at least one inflatable member-1052-, and a pump assembly set forth in paragraph [0407] for inflating the at least one inflatable member; a first tissue ingrowth cover -1089-configured to be disposed between a first portion -1054- of the at least one inflatable member and an interior wall of a neophallus, when the at least one inflatable member is implanted within the neophallus; and a second tissue ingrowth -1089- cover separate from the first tissue ingrowth cover and the second tissue ingrowth cover is configured to be disposed between a second portion -1056- of the at least one inflatable member and an interior wall of a neophallus, when the at least one inflatable member is implanted within the neophallus such that a third portion -1058- of the penile prosthesis is devoid of a tissue ingrowth cover, the third portion of the penile prosthesis being disposed between the first portion of the penile prosthesis and the second portion of the penile prosthesis.  See paragraph [0421] for a description of the tissue ingrowth cover on both sections -1054- and -1056-.

Claim 20 - Allen teaches the first tissue ingrowth cover -1089- is disposed at a proximal end -1064- of the at least one inflatable member, and the second tissue ingrowth cover -1089- is disposed at a distal end of the at least one inflatable member   -1074-, (considered a distal end) the third portion, -1058- is a portion of the inflatable member disposed between the proximal end of the at least one inflatable member and the distal end of the at least one inflatable member.

Claim 21 - an inflatable member -1052-, the first portion, -1054- of the penile prosthesis being a proximal end portion of the inflatable member -1052-, the second portion -1056- of the penile prothesis -1052- being a distal end portion of the inflatable member, and the third portion -1058- of the penile prosthesis being a portion of the inflatable member disposed between the proximal end portion  and the distal end portion.
Claim 22 - an elongate member -1052-, the first portion, -1054- of the penile prosthesis being a proximal end portion of the elongate member -1052-, the second portion -1056- of the penile prothesis -1052- being a distal end portion of the elongate member, and the third portion -1058- of the penile prosthesis being a portion of the elongate member disposed between the proximal end portion  and the distal end portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen(2018/0098854) in view of Shamie(6,416,776).
Claim 10 — Allen teaches the first tissue ingrowth cover -1089- is formed using a variety of material as set forth in paragraphs [0421] and [0279] but not one or more animal biologic tissues including one or more of: cadaveric bone, collagen, bovine pericardium, or porcine dermis.
Shamie teaches a sack for implantation into the body requiring tissue ingrowth, applicant’s attention is invited to column 2 line 53 through column 3 line 4.
Allen sets forth polyester as one possible material, Shamie teaches polyester and collagen composites as equivalents for making a tissue ingrowth woven/mesh covers.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select any known equivalents from a limited list of material to make the cover, the selection of composites of collagen from the list of Shamie would have been an ordinary design expedient to one of ordinary skill in the medical arts.
Such a combination would produce predictable result of a cover of Allen formed from a composite of collagen as selected from a limited list from Shamie and have a high expectation of success because the collagen composites are old and well known for making tissue ingrowth covers.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (2018/0098854) in view of Darois et al (2005/0085924, hereinafter Darois).

Claim 13 — Allen teaches a device as claimed but does not teach the first cover  -1089- blended with one or more anti-microbials.

Darois teaches a prosthesis for implant into a patient see paragraphs [0013] through [0014], the prosthesis including tissue ingrowth properties and an added amount of antimicrobial to reduce the chances of infection while allowing for tissue ingrowth, see paragraphs [0014] and [0015].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide the cover of Allen with an effective amount of antimicrobials as taught by Darois to provide the benefit of reducing the changes of an infection while still providing the required amount of tissue ingrowth as taught by Darois.
Such a combination would produce predictable results of the cover of Allen including antimicrobials and have a high expectancy of success because Darois has determine that a combination of antimicrobials and tissue ingrowth can be effective.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose the claimed apparatus alone or in combination.  This is not persuasive because the amended claims required a further consideration of Allen and while the embodiment used in the rejection of 3/15/2022 does not teach an apparatus as currently claimed, the embodiment of figure 59B teaches a device as claimed alone and in combination as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791